         Case 1:20-cr-00213-MKV Document 184 Filed 08/11/21 Page 1 of 1

                                                             USDC SDNY
                                                             DOCUMENT
UNITED STATES DICSTRICT COURT                                ELECTRONICALLY FILED
                                                             DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                             DATE FILED: 8/11/21
_________________________________________
UNITED STATES OF AMERICA,                                   1:20-cr-00213 (MKV)
                           -against-                           ORDER
NAZEEM FRANCIS,
                         Defendant.
_________________________________________
MARY KAY VYSKOCIL, United States District Judge

       Change of Plea Hearing for Nazeem Francis is scheduled for 8/16/2021 at 9:00 AM before
Judge Mary Kay Vyskocil.
       The hearing will take place in the Daniel Patrick Moynihan Courthouse, 500 Pearl Street,
Courtroom 18C.
        Interested parties may join telephonically by dialing 888 278-0296, using access code
5195844.




SO ORDERED.
Date: August 11, 2021
